Citation Nr: 0930899	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from September 11, 2003.

2.  Entitlement to a TDIU prior to September 11, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 1997, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in May 
2007, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The issue of entitlement to a TDIU prior to September 11, 
2003, is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

During the period beginning September 11, 2003, the Veteran's 
service-connected disabilities have not been sufficient by 
themselves to preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and industrial background.





CONCLUSION OF LAW

The criteria for a TDIU have not been met during the period 
beginning September 11, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's claim was received several years before 
the enactment of the VCAA.  The record reflects that the 
Veteran was provided with the notice required under the VCAA, 
to include notice with respect to the effective-date element 
of the claim, by letter mailed in May 2007.  Following 
provision of the required notice and completion of all 
indicated development of the record, the originating agency 
readjudicated the claim in August 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by 
readjudication of the claim).  There is no indication or 
reason to believe the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

The record also reflects that service treatment records, 
post-service VA and private medical records, and records from 
the Social Security Administration (SSA) have been obtained.  
In addition, the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Marginal employment is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to a veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A TDIU may be assigned if the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability, ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying 
the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability.  Such 
cases are referred to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. § 
4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has two service-connected disabilities, 
spondyloarthropathy and right knee disability.  His 
spondyloarthropathy is rated as 40 percent disabling, 
effective from January 22, 1996.  His right knee disability 
is rated as 20 percent disabling, effective from October 31, 
1995, and rated as 30 percent disabling, effective from 
September 11, 2003.  Since September 11, 2003, the Veteran's 
total combined rating has been 60 percent.

The minimum schedular criteria for a TDIU have been met since 
September 11, 2003.  In this regard, the Board notes that the 
Veteran's spondyloarthropathy and right knee disability are 
considered as one disability since they affect a single body 
system.  See 38 C.F.R. § 4.61(a).  Since the combined rating 
for those disabilities is 60 percent, the Board must consider 
whether the Veteran has been unable to secure or follow a 
substantially gainful occupation as a result of those 
disabilities.

After careful consideration, the Board finds that a TDIU is 
not warranted for the period beginning on September 11, 2003.

In a March 2008 statement, the Veteran wrote that he has 
owned a business since 2006 and had earned $42,000 in 2007, 
despite reportedly having missed at least 100 days of work.  
Since the Veteran has maintained substantially gainful 
employment since 2006, the Board cannot conclude that he 
currently is unemployable.

The Board acknowledges the Veteran's belief that he would be 
unable to obtain employment if he were not self-employed.  
The Board also acknowledges the March 2008 statement from the 
Veteran's colleague, who opined that the Veteran would be 
unemployable as a result of his physical limitations if he 
were not performing the administrative duties his current 
position entailed.  Both the Veteran and his colleague are 
competent to describe their personal observations concerning 
the effect of the Veteran's service-connected disabilities on 
his employment and daily life.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

However, even assuming that the above contentions are true, 
the fact remains that the Veteran currently is employed.  
There is no evidence that his employment could be considered 
"marginal."  See 38 C.F.R. § 4.16(a).  Despite having 
missed several weeks of work, the Veteran reported having 
earned $42,000 in 2007.  Moreover, although he is engaged in 
employment that accommodates his physical disabilities, he is 
not employed in a "protected environment."  Indeed, his 
description of his job duties on VA examination in December 
2007 and the description in the March 2008 statement from his 
colleague indicate that the Veteran performs the types of 
administrative functions typically expected of business 
owners.  His performance of those functions confirms that he 
is able to perform sedentary, if not physical, labor.  The 
Board notes that this fact is consistent with the opinion of 
the December 2007 VA examiner, who stated that the Veteran's 
service-connected disabilities would moderately affect his 
ability to do jobs requiring physical labor.

The Board also acknowledges that the Veteran's service-
connected disabilities result in time lost from work.  On VA 
examination in December 2007, the Veteran stated that he had 
missed between 50 to 60 days of work in the past year.  He 
wrote in March 2008 that he missed more than 100 days of work 
per year, and his colleague wrote that he missed between 80 
and 100 days.  The Veteran also told the VA examiner that his 
disabilities resulted in limitations on his ability to 
perform certain tasks, such as driving or sitting for more 
than 15 minutes during flare-ups.  The Board notes, however, 
that these manifestations of industrial impairment are 
specifically contemplated by the 60 percent combined rating 
assigned for his disabilities since September 11, 2003.

The Board also has considered whether the Veteran was 
unemployable as a result of his service-connected 
disabilities prior to his self-employment in 2006.

The record reflects that the Veteran began working at some 
point during 2004.  An August 2005 VA treatment record notes 
his report that he was returning to full-time work after 
completing vocational rehabilitation.  However, on VA 
examination in September 2005 the Veteran stated that he had 
returned to work approximately one year earlier and had 
obtained a desk job that required some light walking, and an 
August 2006 VA treatment record notes that he had been 
working as a contractor for the last two years.  Again, since 
the Veteran worked during this period, the Board cannot 
conclude that a TDIU is warranted.

Finally, the Board cannot conclude that the Veteran was 
unemployable during the period beginning on September 11, 
2003, and ending prior to his return to work in 2004.  The 
pertinent evidence of record for this period consists of 
reports of VA examinations performed in August 2003 and 
September 2003.  These reports show that the Veteran was not 
working, but they do not show that he was unemployable.

In late 2003, the Veteran was 49 years old and had last 
worked in 1995.  The SSA records reflect that he had worked 
for fencing and lumber companies between May 1990 and 
September 1995.  They also reflect that he had completed high 
school and had some post-secondary education.

On VA examination in August 2003, the Veteran complained of 
constant pain in the lumbar spine area and ribs, as well as 
pain in the hands, wrists, elbows, shoulders, knees, ankles, 
feet, and hips.  Physical examination of the right knee 
revealed crepitus, stiffness and diminished range of motion, 
and Schober test of the lower back revealed extension from 10 
to 12.5 centimeters.

On VA examination in September 2003, the Veteran reported 
that flares of his low back condition were precipitated by 
heavy lifting and sudden movement and that flares of his 
right knee condition occasionally were precipitated by 
walking over 200 feet.  He also reported having difficulty 
with physical activity due to "chronic lower back pain and 
morning stiffness" and "chronic multiple joint pains." 

The September 2003 VA examiner opined that the Veteran's 
right knee disability would minimally to moderately affect 
his ability to do jobs requiring physical labor.  Although 
neither he nor the August 2003 examiner rendered an opinion 
regarding the Veteran's spondyloarthropathy, there is no 
evidence that this disability precluded sedentary labor.  In 
this regard, the Board notes that the evidence does not show 
there was an improvement in the Veteran's spondyloarthropathy 
between the August 2003 and September 2003 VA examinations 
and the VA examinations performed in September 2005 and 
December 2007, when the Veteran was working in a desk job.  
Indeed, the Veteran rated his low back pain 6 on a 10-point 
scale in September 2003 but rated it 7 to 9 on a 10-point 
scale in December 2007.  In addition, although range of 
motion testing generally was consistent on physical 
examination in August 2003, September 2005, and December 
2007, Schober testing revealed that flexion of the lower back 
actually decreased from 10 to 12.5 centimeters in August 2003 
to 8 to 10 centimeters in September 2005.

The Board notes that the August 2003 and September 2003 VA 
examination reports reflect complaints related to the 
Veteran's hands.  As discussed in the remand section, it is 
unclear from the record whether the impairment of the 
Veteran's hands is related to his service-connected 
spondyloarthropathy.  However, even assuming for purpose of 
this analysis that it is, there is no evidence that any 
condition of the Veteran's hands precluded sedentary 
employment between September 2003 and his subsequent return 
to work in 2004.  On VA examination in August 2003, physical 
examination of the hands revealed enlargement of the right 
third finger and some of the distal interphalangeal joints 
but no synovitis.  On VA examination in September 2003, the 
Veteran complained of pain in his wrists and that his 
physical activities were limited by "chronic multiple joint 
pains."  However, there is no evidence that the Veteran was 
unable to use a computer because of his hands, as he had 
testified in September 1997, nor any evidence that he was 
unable to oppose his thumbs or manipulate and grasp objects, 
as noted on SSA examination in March 1996.  In sum, the 
evidence does not show that the Veteran experienced 
functional limitation of the hands that in combination with 
his back and knee impairment precluded sedentary employment 
during this period.  

In light of the foregoing, the Board cannot conclude that the 
Veteran has been unemployable at any time since September 11, 
2003.  Accordingly, a TDIU is not warranted during this 
period.  


ORDER

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities during 
the period beginning September 11, 2003, is denied.


REMAND

The combined rating for the Veteran's disabilities was less 
than 60 percent prior to September 11, 2003.  Since the 
minimum schedular criteria for a TDIU were not met, a TDIU 
was not warranted prior to that date under 38 C.F.R. 
§ 4.16(a).  However, the Veteran still may be entitled to a 
TDIU under 38 C.F.R. § 4.16(b) if his service-connected 
disabilities were sufficient to produce unemployability.

The Board notes that service connection was granted for 
spondyloarthropathy in a July 2005 rating decision, and a 40 
percent rating was assigned, effective from January 22, 1996.  
That disability, which affects the Veteran's back, has been 
variously diagnosed since its onset.  The Veteran was 
diagnosed with ankylosing spondylitis by his private 
physician in the early 1980s when it was discovered that he 
tested positive for the HLA-B27 antigen.  As his condition 
progressed, it was suspected that he also had Reiter's 
syndrome.  However, VA examiners opined in November 2000 and 
August 2003 that there was insufficient evidence to support a 
diagnosis of Reiter's syndrome.  Another private physician 
wrote in an August 1996 treatment record that her diagnostic 
impression of the Veteran's condition was enthesopathy with 
features consistent with a spondyloarthropathy.  The reports 
of VA examinations performed in November 2000, August 2003, 
September 2003, September 2005, and December 2007 reflect 
diagnoses of ankylosing spondylitis, spondylitic arthropathy, 
ankylosis/spondylolisthesis, and spondyloarthropathy.

Because of the uncertainty concerning the Veteran's 
diagnosis, it is unclear precisely what the manifestations of 
his condition are.  There is at least some evidence of record 
that suggests the Veteran's spondyloarthropathy affects parts 
of his body other than his back.  The report of a November 
1995 X-ray study of the Veteran's hands states that erosions 
along the radial aspect of the hamate bone in his right hand 
were suggestive of inflammatory arthropathy or cystic 
rheumatoid arthritis.  In addition, a November 1996 private 
treatment record and VA treatment records dated from 1996 to 
1998 suggest that his complaints of pain in the hands were 
related to his ankylosing spondylitis.  However, there is no 
adequate medical opinion of record which addresses whether 
the Veteran's hands, or any other parts of his body, are 
affected by his service-connected spondyloarthropathy.

In light of the foregoing, the Board finds that a remand is 
necessary so that an appropriate VA examination can be 
performed.  38 C.F.R. § 3.159(c)(4).  In this regard, the 
Board notes that the Veteran's spondyloarthropathy currently 
is rated under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  If other areas of his body are affected by 
his spondyloarthropathy, then he may be entitled to separate 
ratings for any separate and distinct symptomatology in those 
affected areas.  See 38 C.F.R. § 4.14 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
assignment of separate ratings for such impairment could 
affect the Veteran's entitlement to a TDIU under 38 C.F.R. 
§ 4.16(a) prior to September 11, 2003.

Moreover, the SSA determined that the Veteran was disabled 
effective August 25, 1994, by ankylosing spondylitis and 
rheumatoid arthritis.  On SSA examination in March 1996, 
there was limitation of motion of the joints, hands, and 
wrists due to pain, tenderness, and stiffness.  Physical 
examination revealed that the Veteran was unable to oppose 
his thumbs to his fingertips and had difficulty manipulating 
small objects and grasping tools such as a hammer.  The 
examiner diagnosed degenerative joint disease (DJD), 
ankylosis, spondylitis, and Reiter's syndrome.  The Veteran 
also testified in September 1997 that his ankylosing 
spondylitis affected his hands and prevented him from using a 
computer.  These records suggest that impairment of the 
Veteran's hands affected his employability.  The Board notes 
that his entitlement to a TDIU prior to September 11, 2003, 
may be affected if it is determined that his service-
connected spondyloarthropathy involves his hands.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature of his spondyloarthropathy.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should identify all 
manifestations of the Veteran's 
service-connected spondyloarthropathy.  
The examiner specifically should 
address whether there is a 50 percent 
or better probability that the 
functional impairment of the Veteran's 
hands, to include the impairment 
documented in the March 1996 SSA 
examination report, is related to his 
spondyloarthropathy.  The rationale for 
all opinions expressed must be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  If it is determined that the 
spondyloarthropathy results in 
functional impairment of the Veteran's 
hands, then the RO or the AMC should 
assign a separate rating for such 
impairment.  Then, if the minimum 
schedular criteria for a TDIU are met, 
the RO or the AMC should readjudicate 
the Veteran's claim for a TDIU on a de 
novo basis.  If the minimum schedular 
criteria are not met, the RO or the AMC 
should forward the claims folders to 
the Director of the VA Compensation and 
Pension Service for a determination of 
whether a TDIU is warranted on an 
extra-schedular basis.

4.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


